Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 33-35, 39-48, 78, 86-91 are currently pending in the instant application.  Claims 33-35, 39-48, 78 and 86-91 are rejected in this Office Action.  
I.	Priority
The instant application is a CON of 17/394,038, filed on August 4, 2021 which is a CON of PCT/IB2021/054340, filed on May 19, 2021 which claims benefit of US Provisional Applications 63/026,939, filed on May 19, 2020; 63/114,738, filed on November 17, 2020 and 63/157,118, filed on March 5, 2021. 
II.	Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 29, 2021, February 9, 2022 and May 6, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  


III.	Rejections

35 USC 101- Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 33-35 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 17-19 of prior U.S. Patent No. 11,242,318. This is a statutory double patenting rejection.
  
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 39-42 , 78 and 90-91 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 20-25, 29-43, 50, 52 and 53 of U.S. Patent No. 11,242,318.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Applicants claim 

    PNG
    media_image1.png
    539
    705
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    253
    683
    media_image2.png
    Greyscale

Claim 78 is drawn to specific compounds such as 

    PNG
    media_image3.png
    164
    218
    media_image3.png
    Greyscale
,
    PNG
    media_image4.png
    153
    192
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    163
    183
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    168
    189
    media_image6.png
    Greyscale
, etc.
Determining the Scope and Content of the Issued Patent

The issued patent’s claims are drawn to the following scope of compounds:

    PNG
    media_image7.png
    617
    429
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    377
    420
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    316
    440
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    376
    277
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    368
    293
    media_image11.png
    Greyscale

The issued patent also teaches the species 
    PNG
    media_image12.png
    138
    191
    media_image12.png
    Greyscale
in issued claim 50 (see column 110, lines 40-45).
Ascertaining the Differences Between the Instant Application and the Issued Patent
	The instant application claims a compound of formula III-k which encompasses the compounds in the issued patent’s claims 20 and 21.  For example, a difference is that R4 in the issued patent’s claims can only be -OH in issued claim 20 and 21; -OPO3H2 in issued claim 35; -OCD3 in issued claim 41 whereas R4 in the instant compounds can be selected from hydrogen, deuterium, hydroxyl, unsubstituted or substituted alkoxy, unsubstituted or substituted acetoxy and phosphoryloxy. 



Finding Prima Facie Obviousness
	The genus compound of the instant application encompasses the narrower genus compound of the patented claims 20-25, 29-43, 50, 52 and 53.  The scope of the compounds in the patented claims 20-25, 29-43, 50, 52 and 53  and the scope of the claims 39-42, 78 and 89-91 of the instant application overlap and include patented subject matter in the instant claims. For example, issued claim 50 lists the compound 
    PNG
    media_image12.png
    138
    191
    media_image12.png
    Greyscale
which reads on instant claim 39 and instant claim 78 lists compounds such as 

    PNG
    media_image3.png
    164
    218
    media_image3.png
    Greyscale
,
    PNG
    media_image4.png
    153
    192
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    163
    183
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    168
    189
    media_image6.png
    Greyscale
, etc. which read on the issued patent’s compounds 21, 32, 35, etc. Therefore, one of ordinary skill in the art would be motivated to prepare and claim the scope of the compounds in the issued patent again in the instant application since the scope already patented falls within the full scope of the instant claims 39-42, 78 and 89-91.  As a result, the claims are rejected under obviousness-type double patenting.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 39, 41-45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kruegel, et al. (WO 2021/168082 A1) or Rands, et al. (WO 2021/244831 A).  The instant invention claims  

    PNG
    media_image13.png
    544
    716
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    262
    713
    media_image14.png
    Greyscale
 
 The Kruegel, et al. reference teaches deuterated tryptamine derivatives such as 
    PNG
    media_image15.png
    141
    129
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    152
    131
    media_image16.png
    Greyscale
,  
    PNG
    media_image17.png
    148
    106
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    145
    159
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    158
    123
    media_image19.png
    Greyscale
, etc. (See page 31, paragraph 093) wherein R2 and R4-R7 are H; R8 is an unsubstituted or partially or fully deuterated methyl and R9 is an unsubstituted or partially or fully deuterated ethyl or R8 is an unsubstituted or partially or fully deuterated ethyl and R9 is an unsubstituted or partially or fully deuterated methyl.  These deuterated tryptamine derivatives are useful in treating mood disorders.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The Rands, et al. reference teaches deuterated tryptamine derivatives such as 
    PNG
    media_image20.png
    163
    169
    media_image20.png
    Greyscale
  (See page 4, line 17) wherein R2 and R4-R7 are H; both R8 and R9 are CD3.  These deuterated tryptamine derivatives are useful in treating mood disorders.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

***The Examiner wants to point out that the Formula III-k as defined in claim 39 and Formula III-l as defined in claim 43, respectively do not have support in the provisional applications 63/026,939, 63/114,738 and 63/157,118.  Therefore, claims 39-45 have the priority date of May 19, 2021.


	



35 USC § 103 - OBVIOUSNESS REJECTION
The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all 
obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co. set forth the factual inquiries necessary to determine obviousness under 35 U.S.C. §103(a). See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Specifically, the analysis must employ the following factual inquiries: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 33-35 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Halberstadt, et al. (Psychopharmacology. 2012 June; 221 (4) 709-718). Applicants claim 
    PNG
    media_image21.png
    586
    686
    media_image21.png
    Greyscale



The Scope and Content of the Prior Art (MPEP §2141.01)
Halberstadt, et al. teaches tetradeutero-5-MeO-DMT which has binding affinity for MAO and it was tested in locomotor activity in rats (see the abstract).
The Difference Between the Prior Art and the Claims (MPEP §2141.02)
	The difference between the prior art of Halberstadt, et al. and the instant application is the position of the methoxy substituent on the benzene ring of the indole.  The instant compound has the methoxy group at the 4 position whereas the methoxy group in the prior art’s compound is at the 5 position.
Prima Facie Obviousness-The Rational and Motivation (MPEP §2142-2413)

	 
In In re Jones, 162 F.2d 638, 74 USPQ 152 (CCPA 1947), it was well established that compounds which differ only in the placement of substituents in a ring system is not patentable absent unexpected results. For example, it is obvious to prepare a methoxy substituted indole ring at the 4-position when the art teaches a methoxy substituted indole ring at the 5-position with a reasonable expectation of success.  Specifically, a 4-methoxy substituted indole and 5-methoxy substituted indole are considered positional isomers and are obvious absent unexpected results.  Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to prepare positional isomers based on the teachings of the prior art.  For example, a skilled artisan would be motivated to prepare a methoxy substituted indole ring at the 4-position instead of the methoxy group being substituted at the 5-position as seen in the prior art reference of Halberstadt, et al. (Psychopharmacology. 2012 June; 221 (4) 709-718).  A strong prima facie obviousness has been established.


Claims 39, 41-48 and 78 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Marien, et al. (Accession No. 1987:629823, CAPLUS). Applicants claim 
    PNG
    media_image22.png
    39
    450
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    777
    721
    media_image23.png
    Greyscale

Claim 78 is drawn to specific compounds such as 
    PNG
    media_image24.png
    165
    216
    media_image24.png
    Greyscale
.


The Scope and Content of the Prior Art (MPEP §2141.01)
Marien, et al. teaches deuterated analog of tryptamine, α,α-[2H]tryptamine which was tested in locomotor activity in rats (see the abstract).  The prior art teaches the species 
    PNG
    media_image25.png
    229
    309
    media_image25.png
    Greyscale
.
The Difference Between the Prior Art and the Claims (MPEP §2141.02)
	The difference between the prior art of Mariens, et al. and the instant application is that the amine is a primary amine substituted with two hydrogens in the prior art whereas the amine group can be a secondary group substituted with a hydrogen and a methyl group in the instant compounds.  The difference would be a Me vs. a H.
Prima Facie Obviousness-The Rational and Motivation (MPEP §2142-2413)

	 
In In re Wood, 199 USPQ 137 (CCPA 1947), it was well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results. For example, it is obvious to prepare a methyl substituted amine when the art teaches hydrogen substituted amine with a reasonable expectation of success.  Specifically, methyl and hydrogen are deemed obvious variants and are expected to have similar activities.  Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to prepare obvious variants based on the teachings of the prior art.  For example, a skilled artisan would be motivated to prepare an indole with a methyl substituted amine instead of a hydrogen substituted amine as seen in the prior art reference of Marien, et al.  A strong prima facie obviousness has been established.

Claims 39, 41-48 and 78 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Rands, et al. (GB 2592822 A).  Applicants claim 
    PNG
    media_image22.png
    39
    450
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    777
    721
    media_image23.png
    Greyscale

***The Examiner wants to point out that the Formula III-k as defined in claim 39 ;  Formula III-l in claim 44 and Formula III-m in claim 46, respectively do not have support in the provisional applications 63/026,939, 63/114,738 and 63/157,118.  Therefore, claims 39-48 have the priority date of May 19, 2021.

Claim 78 is drawn to specific compounds such as 
    PNG
    media_image26.png
    177
    260
    media_image26.png
    Greyscale
.


The Scope and Content of the Prior Art (MPEP §2141.01)
Rands, et al. teaches deuterated or partially deuterated N,N-dimethyltryptamine compounds for treating psychiatric or psychocognitive disorders (see the abstract).  The prior art teaches species such as 
    PNG
    media_image27.png
    143
    172
    media_image27.png
    Greyscale
 (See the table on page 6).
The Difference Between the Prior Art and the Claims (MPEP §2141.02)
	The difference between the prior art of Rands, et al. and the instant application is that the benzene ring in the indole is unsubstituted in the prior art whereas the benzene ring is substituted with a Me in the instant compounds.  The difference would be a Me vs. a H.
Prima Facie Obviousness-The Rational and Motivation (MPEP §2142-2413)

	 
In In re Wood, 199 USPQ 137 (CCPA 1947), it was well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results. For example, it is obvious to prepare a methyl substituted indole when the art teaches hydrogen substituted indole with a reasonable expectation of success.  Specifically, methyl and hydrogen are deemed obvious variants and are expected to have similar activities.  Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to prepare obvious variants based on the teachings of the prior art.  For example, a skilled artisan would be motivated to prepare a methyl substituted indole instead of an unsubstituted indole as seen in the prior art reference of Rands, et al. for the purpose of treating psychiatric or psychocognitive disorders  A strong prima facie obviousness has been established.



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 86-89 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. § 112, first paragraph, have been described.  They are:
	1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims, 
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.

	The nature of the invention
	Applicants are claiming a method of treating a subjected with a disease or disorder wherein the disease or disorder is a neuropsychiatric disease or disorder or an inflammatory disease or disorder.
	The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that cognitive disorders, for example, remain highly unpredictable.  Enablement for the scope of treating neuropsychiatric disease or disorder, inflammatory disease or disorder, etc. is not present in the specification.  These disorders include conditions such central nervous system disorders, Alzheimer’s disease, major neurocognitive disorder, etc. (see claim 87)
	Furthermore, there is a vast range of causes for the problem and biochemical pathways that mediate these various disorders or diseases that affect the various nervous systems.  There is no common mechanism by which all, or even most, neuropsychiatric disease or disorder, inflammatory disease or disorder, etc. arise and one treatment cannot be used to treat all of these diseases and/or disorders.
  	Applicants have included “prophylactic treatment” in the definition of “treating or treatment” on pages 46-47. The specification states that “prophylactic treatment can result in preventing the disease or medical condition from occurring in a subject”. 
	For example, Applicants' claims are therefore drawn to a method for treating (i.e., prophylactic treatment) Alzheimer's disease.  It is the state of the art that there is no known cure or prevention for Alzheimer's disease and that there are only four medications available in the United States available to temporarily slow the early stages of Alzheimer's disease.  The current drugs for the treatment of Alzheimer disease, Aricept, Exelon, Reminyl and Cognex, treat early stages of Alzheimer's disease by delaying the breakdown of acetylcholine.  Memantine, which blocks excess amounts of glutamate treats late stage Alzheimer's disease.
(<URL:http://www.cnn.com/2003/HEALTH/conditions/09/24/alzheimers.drug.ap/index.html>.)
	In addition, Layzer, Cecil Textbook of Medicine (article enclosed), states that “some degenerative diseases are difficult to classify because they involve multiple anatomic locations” (see page 2050).  Alzheimer's disease has traditionally been very difficult or impossible to prevent or even to treat effectively with chemotherapeutic agents  (See e.g., the Cecil Textbook of Medicine, 20th edition (1996), Vol. 2, page 1994).
	There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.  
  
	The amount of direction or guidance present and the presence or absence of working examples
	There is no evidence of record, which would enable the skilled artisan in the identification of the people who have the potential of becoming afflicted with the numerous diseases or disorders claimed herein.  That a single class of compounds can be used to treat or control all diseases embraced by the claims is an incredible finding for which Applicants have not provided supporting evidence.  Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use for treating, controlling or preventing any or all conditions by administering the instant claimed compounds.  

The breadth of the claims

	The breadth of the claims is a method of treating a subjected with a disease or disorder wherein the disease or disorder is a neuropsychiatric disease or disorder or an inflammatory disease or disorder.

The quantity of experimentation needed

	The nature of the pharmaceutical arts is that it involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities for each of the diseases and disorders instantly claimed.  The quantity of experimentation needed would be undue when faced with the lack of direction and guidance present in the instant specification in regards to testing all diseases and disorders generically embraced in the claim language, and when faced with the unpredictability of the pharmaceutical art.  Thus, factors such as “sufficient working examples”, “the level of skill in the art” and predictability, etc. have been demonstrated to be sufficiently lacking in the instant case for the instant method claims.
	The level of the skill in the art
Even though the level of skill in the pharmaceutical art is very high, based on the unpredictable nature of the invention and state of the prior art and lack of guidance and direction, one skilled in the art could not use the claimed invention without undue experimentation.
Applicants are suggested to cancel the claims, for example, to overcome the rejection.

V.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/           Primary Examiner, Art Unit 1626